DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moeller et al (US9387813) hereinafter Moeller.

As to claim 1, Moeller discloses a network hub device used in an in-vehicle network system, comprising: a trunk side communication port configured to couple to a trunk network (Fig.1 with enclosure 11 mounted in trunk, COL.6, lines 20 – 40) through which a digital control signal of a predetermined first protocol is transmitted (Fig. 4 with Ethernet Hub 66 coupled to a plurality of peripheral systems via Ethernet protocol 69 and systems such as IP camera, tires, and temp sensors); 
a plurality of device side communication ports serving as communication ports each performing input/output of a signal to/from an in-vehicle device and including a first digital port configured to perform input/output of the digital control signal and a first analog port configured to perform input/output of an analog control signal (Fig. 4 with a plurality of peripheral systems via Ethernet protocol 69 and systems such as IP camera, tires, and temp sensors); 
a signal conversion section provided between the trunk side communication port and the first analog port and configured to perform signal conversion between the digital control signal of the first protocol and the analog control signal input/output by the first analog port (Fig. 2 illustrates the analog to video process in video at unit 100, COL.8, lines 46 – 60);
 and a second signal conversion section provided between the first digital port and a predetermined in-vehicle device and configured to perform signal conversion between the digital control signal input/output by the first digital port and the analog control signal input/output by the predetermined in-vehicle device (USB modem conversion using unit 26, COL. 8, lines 14 – 20). 

As to claim 5, Moeller discloses a network hub device used in an in-vehicle network system, comprising: a trunk side communication port configured to couple to a trunk network (Fig.1 with enclosure 11 mounted in trunk, COL.6, lines 20 – 40) through which a digital control signal of a predetermined first protocol is transmitted (Fig. 4 with Ethernet Hub 66 coupled to a plurality of peripheral systems via Ethernet protocol 69 and systems such as IP camera, tires, and temp sensors); 
a plurality of device side communication ports serving as communication ports each performing input/output of a signal to/from an in-vehicle device and including a first digital port configured to perform input/output of the digital control signal and a first analog port configured to perform input/output of an analog control signal (Fig. 4 with a plurality of peripheral systems via Ethernet protocol 69 and systems such as IP camera, tires, and temp sensors); 
a signal conversion section provided between the trunk side communication port and the first analog port and configured to perform signal conversion between the digital control signal of the first protocol and the analog control signal input/output by the first analog port (Fig. 2 illustrates the analog to video process in video at unit 100, COL.8, lines 46 – 60);
 and a second signal conversion section provided between the first digital port and a predetermined in-vehicle device and configured to perform signal conversion between the digital control signal input/output by the first digital port and the analog control signal input/output by the predetermined in-vehicle device (USB modem conversion using unit 26, COL. 8, lines 14 – 20). 

As to claims 2 and 6, Moeller discloses the network hub device, wherein the second signal conversion section is formed with a circuit substrate of the predetermined in-vehicle device as one unit. (Fig. 2, with mother board 20, COL.8, lines 30 – 45).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Chavez et al (US10504302) hereinafter Chavez.

As to claims 3, and 7, Moeller does not explicitly disclose the network hub device wherein the predeter
Chavez teaches in Fig. 1C wherein the predeterthe camera sensors of Chavez with the system of Moeller to enable service providers’ such as insurance providers to have a comprehensive perspective on the vehicle operation, COL. 2, lines 20 – 30).

As to claims 4 and 8, Chavez discloses the network hub device, wherein the pre-determined in-vehicle device includes at least one switch that controls an operation related to a door, and   the network hub device is provided in a side door (Fig. 1A, with computer 102 comprising said, COL. 2, lines 32 – 50). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to control the camera sensors of Chavez with the system of Moeller to enable service providers’ such as insurance providers to have a comprehensive perspective on the vehicle operation, COL. 2, lines 20 – 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170116800, US20200284876, and US10015304 among others teach the control and management of a network hub in a vehicle with a plurality of bus protocols.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184